JOHNSON, C.J.,
would grant the writ application and assigns reasons:
h“[T]he Eight Amendment forbids- a sentencing scheme that mandates life in prison without the possibility of parole for juvenile offenders.’’ Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). In State v. Tate, 2012-2763 (La.11/05/13), 130 So.3d 829, this court held that Miller does not retroactively apply to juvenile offenders in Louisiana whose life sentences were handed down before the Supreme Court issued its opinion. I dissented from this court’s ruling-in Tate, finding that Miller announced a new rule of criminal procedure that is-substantive and 'consequently should apply retroJ actively.